COBB, Judge,
concurring specially:
The issue here, as I see it, is whether a city can be held liable for nuisance,1 absent a taking of private property and absent operational negligence on its part, as a result of implementation of a planning decision by its governing body to construct or expand a municipal sewage treatment plant. See Trianon Park Condominium Assoc., Inc. v. City of Hialeah, 468 So.2d 912 (Fla.1985). Therefore, I concur in affirming the summary judgment entered by the trial court.

. The plaintiff’s action for inverse condemnation was dismissed and not appealed; his actions for trespass and negligence admittedly were unsupported by the evidence. Therefore, only his nuisance action is in dispute.